DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
02.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shen Bin (Daniel) Wu on February 25, 2021 (see the attached Interview Summary).
	The instant Claims have been amended as follows:

Claim 1 (Currently Amended) A document management system comprising:
	a management device; and
	at least two processing devices, for each of the at least two processing devices, a user to be allowed to register a document by using a corresponding processing device being determined,
	the management device including
		a first storage device that stores metadata of a protected document received from any of the at least two processing devices, and
a first processor configured for obtaining information concerning a processing load of each of the at least two processing devices,
	the at least two processing devices including
		first and second processing devices,
	the first processing device including
		a second storage device that stores information concerning a user to be allowed to register a document by using the first processing device,
		a second processor configured for sending, upon receiving a request to register a document from the user, the document and identification information concerning the first processing device to the second processing device if a processing load of the first processing device is greater than a threshold, the second processing device being determined based on information concerning a processing load of one or more of the at least two processing devices obtained by the management device, and
		configured for receiving a protected document which is sent from the second processing device based on the identification information, the protected document being generated by processing the document in the second processing device.

Claim 4 (Currently Amended) The document management system according to Claim 1, wherein the second processing device includes a third processor configured for sending the protected document to a third processing also configured for sending the protected document to the first processing device, the third processing device being a device different from the second processing device and being a device that the user is temporarily allowed to use.

Claim 5 (Currently Amended) The document management system according to Claim 4, wherein, when the third processor has sent the protected document to the first processing device, the second processing device deletes the protected document from a storage unit of the second processing device, and the third processing device deletes the protected document from a storage unit of the third processing device.

Claim 7 (Currently Amended) The document management system according to Claim 1, wherein:
	the request to register the document includes distribution receiver information indicating a distribution receiver of the protected document corresponding to the document;
	the second processor of the first processing device sends the distribution receiver information to the second processing device, in addition to the document and the identification information concerning the first processing device; and
	when the second processing device has generated the protected document, the second processing device sends a notification including document identification information for identifying the protected document to the distribution receiver indicated 

Reasons For Allowance
03.	Claims 1 – 7 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific document management system taught by the Applicant.  The Examiner finds no single prior art reference teaching of two processing devices that allow a user to register documents, a device that stores metadata for the registered documents, determining a processing load for the processing devices, storing information concerning a user to be allowed to register a document, and when a user registers a document the document and identification are send from the first processing device to a second processing device if the processing load is greater than a threshold, as recited in independent claim 1.  A thorough search of the prior art reveals the primary reference Mukai (US PGPub 2019/0068741).  Mukai discloses a similar method in that users register documents on different processing devices, and that metadata is stored for the documents registered.  However, Mukai does not disclose determining processing loads for transferring the documents.  Therefore the Examiner believes that the independent claim stands in condition for allowance over the cited prior art.  Dependent claims 2 – 7 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.


Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

November 23, 2020